     Case 2:17-cv-02344-RFB-DJA Document 234 Filed 07/29/20 Page 1 of 1




 1

 2                                UNITED STATES DISTRICT COURT
 3                                        DISTRICT OF NEVADA
 4                                                    ***
 5    MICHAEL RODRIGUEZ,                                    Case No. 2:17-cv-02344-RFB-DJA
 6                           Plaintiff,
                                                            ORDER
 7          v.
 8    NAPHCARE, et al.,
 9                           Defendants.
10

11          Presently before the Court is pro se Plaintiff Michael Rodriguez’s Motion for Copies of

12   ECF Nos. 226-227 (ECF No. 233), filed on July 22, 2020. No response was filed by Defendants.

13          Plaintiff is a pretrial detainee at the Clark County Detention Center. The Second

14   Amended Complaint (ECF No. 84) is the operative complaint in this matter. Plaintiff requests

15   that the Court mail copies of the Orders at ECF Nos. 226-227 because while it is unknown why

16   he never received service of them, he contends that he does not have a copy. While it is not the

17   Court’s responsibility to provide Plaintiff with copies of the docket, it will provide him with this

18   one opportunity and re-mail copies of those two orders only. Plaintiff also requests clarification

19   as to the Court’s Order ECF No. 227 and its effect on his Motion ECF No. 229. The Court notes

20   that the Order was issued by the District Judge and it will not clarify that order nor rule on

21   Plaintiff’s request with an advisory opinion at this time.

22          IT IS HEREBY ORDERED that Motion for Copies of ECF Nos. 226-227 (ECF No.

23   233) is granted in part and denied in part. It is only granted to the extent that the Clerk of the

24   Court shall mail copies of ECF Nos. 226-227 to Plaintiff.

25          DATED: July 29, 2020.

26

27                                                          DANIEL J. ALBREGTS
                                                            UNITED STATES MAGISTRATE JUDGE
28
